PER CURIAM.
This cause is before us upon an unsigned petition for a writ of habeas corpus. While such a petition does not require a meticulous observation of the rules of pleading, Sneed v. Mayo, 66 So.2d 865 (Fla.1953), it is nevertheless a general rule that the petition must be verified. 39A C.J.S. Habeas Corpus § 168(c) (1976). And § 79.01, Fla.Stat., requires that such a petition shall be granted only upon “affidavit or evidence. . . ”
Accordingly, said petition is denied, without prejudice to the right of the petitioner to refile a verified petition.
MILLS, C. J., and LARRY G. SMITH and WENTWORTH, JJ., concur.